UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-177305 Green 4 Media, Inc. (Exact name of registrant as specified in its charter) Nevada 45-2511250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) PO Box 1108, Kamuela, HI 96743 (Address of principal executive offices) (808) 283-8888 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] As of April 10, 2012, there were 1,575,000 shares of the issuer’s common stock, par value $0.001, outstanding. GREEN 4 MEDIA, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED FEBRUARY 29, 2012 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 SIGNATURES 16 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's Prospectus under Rule 424(B)(2) filed with the SEC on January 11, 2012. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending August 31, 2012. GREEN 4 MEDIA, INC. (A Development Stage Company) INDEX TO UNAUDITED CONDENSED FINANCIAL STATEMENTS FEBRUARY 29, 2012 Page Condensed Balance Sheets - February 29, 2012 (unaudited) and August 31, 2011 4 Condensed Statements of Operations for the Three and Six Months Ended February 29, 2012 (unaudited) and Cumulative From Inception (June 8, 2011) through February 29, 2012 (unaudited) 5 Condensed Statement of Changes in Stockholder’s Equity from Inception on June 8, 2011 through February 29, 2012 (unaudited) 6 Condensed Statements of Cash Flows for the Six Months Ended February 29, 2012(unaudited) and Cumulative From Inception (June 8, 2011) through February 29, 2012 (unaudited) 7 Notes to Unaudited Condensed Financial Statements 8 3 GREEN 4 MEDIA, INC. (A Development Stage Company) Condensed Balance Sheets ASSETS February 29, 2012 August 31, 2011 ( Unaudited) Current Assets Cash and cash equivalents $ 45,243 $ 8,766 Account receivable, less allowance of 0 3,580 - Prepaid expenses 1,250 - Total Current Assets 50,073 8,766 TOTAL ASSETS $ 50,073 $ 8,766 LIABILITIES AND STOCKHOLDERS’ EQUTIY LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ 237 $ 75 Due to related party - 325 Total Current Liabilities 237 400 TOTAL LIABILITIES 237 400 STOCKHOLDERS’ EQUITY Preferred stock, par value $0.001, 25,000,000 shares authorized, none issued and outstanding - - Common Stock, par value $0.001, 100,000,000 shares authorized, 1,565,000 and 1,000,000 shares issued and outstanding, respectively 1,565 1,000 Additional paid-in capital 64,935 9,000 Deficit accumulated during the development stage (16,664) (1,634) Total Stockholders’ Equity 49,836 8,366 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 50,073 $ 8,766 The accompanying condensed notes are an integral part of these financial statements. 4 GREEN 4 MEDIA, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended February 29, 2012 Six Months Ended February 29, 2012 Cumulative From Inception (June 8, 2011) to February 29, 2012 REVENUES $ 3,442 $ 3,442 $ 3,442 OPERATING EXPENSES: Selling, general and administrative 4,734 4,809 5,805 Professional fees 5,859 13,663 14,301 Total Operating Expenses 10,593 18,472 20,106 NET LOSS APPLICABLE TO COMMON SHARES $ (7,151) $ (15,030) $ (16,664) Basic and Diluted Loss per Common Share $ (0.00) $ (0.01) Weighted Average Number of Common Shares Outstanding 1,232,033 1,208,324 The accompanying condensed notes are an integral part of these financial statements. 5 GREEN 4 MEDIA, INC. (A Development Stage Company) Condensed Statement of Changes in Stockholders’ Equity From Inception on June 8, 2011 through February 29, 2012 Common Shares Additional Paid-In Deficit Accumulated During the Development Total Stockholders’ Shares Amount Capital Stage Equity Balance- June 8, 2011 (Inception) - $ - $ - $ - $ - Common shares issued for cash at $0.01 1,000,000 1,000 9,000 - 10,000 Loss for the period - - - (1,634) (1,634) Balance – August 31, 2011 1,000,000 1,000 9,000 (1,634) 8,366 Common shares issued for cash at $0.10 565,000 565 55,935 - 56,500 Loss for the period (unaudited) (15,030) (15,030) Balance – February 29, 2012 (unaudited) 1,565,000 $ 1,565 $ 64,935 $ (16,664) $ 49,836 The accompanying condensed notes are an integral part of these financial statements. 6 GREEN 4 MEDIA, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Six Months Ended February 29, 2012 Cumulative From Inception on (June 8, 2011) to February 29, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (15,030) $ (16,664) Adjustments to reconcile net loss to net cash provided (used) by operating activities: Expenses paid by related party - 325 Changes in operating assets and liabilities: Accounts Receivable (3,580) (3,580) Prepaid Expenses (1,250) (1,250) Accounts payable and accrued liabilities 162 237 Net cash used in operating activities (19,698) (20,932) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock for cash 56,500 66,500 Payments to a related party (325) (325) Net cash provided by financing activities 56,175 66,175 Net increase in cash and cash equivalents 36,477 45,243 Cash and cash equivalents - beginning of period 8,766 - Cash and cash equivalents - end of period $ 45,243 $ 45,243 Supplemental Cash Flow Disclosure: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - The accompanying condensed notes are an integral part of these financials. 7 GREEN 4 MEDIA, INC. (A Development Stage Company) Notes to Unaudited Condensed Financial Statements February 29, 2012 NOTE 1 - THE COMPANY AND BASIS OF PRESENTATION Green 4 Media, Inc. (the “Company”) is a Nevada corporation incorporated on June 8, 2011. It is based in Kamuela, Hawaii, USA. The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America, and the Company’s fiscal year end is August 31. The Company is a development stage company that operates as an Eco Marketing and Advertising company offering solutions to clients wishing to stand out of the crowd by showing they care about the environment with the use of natural and sustainable materials in their advertising. The Company has begun to recognize revenues from its planned operations after having devoted its activities to its formation and the raising of equity capital. The accompanying unaudited condensed financial statements of the Company were prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. Management of the Company (“Management”) believes that the following disclosures are adequate and sufficient to make the information presented not misleading. These financial statements should be read in conjunction with the audited financial statements and the notes thereto for the year ended August 31, 2011 included in the Company’s Prospectus (Rule 424(b)(2)), as filed with the SEC on January 11, 2012. These unaudited condensed financial statements reflect all adjustments, consisting only of normal recurring adjustments that, in the opinion of Management, are necessary to present fairly the financial position and results of operations of the Company for the periods presented. Operating results for the six months ended February 29, 2012, are not necessarily indicative of the results that may be expected for the year ending August 31, 2012 or for any other period. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Development Stage Company The Company is considered to be in the development stage as defined in ASC 915 “ Development Stage Entities. ” The Company is devoting substantially all of its efforts to development of business plans. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company’s periodic filings with the Securities and Exchange Commission include, where applicable, disclosures of estimates, assumptions, uncertainties and markets that could affect the financial statements and future operations of the Company. Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. The Company had $45,243 and $8,766 in cash and cash equivalents at February 29, 2012 and August 31, 2011, respectively. Start-Up Costs In accordance with ASC 720, “Start-up Activities”, the Company expenses all costs incurred in connection with the start-up and organization of the Company. Net Income or (Loss) Per Share of Common Stock The Company has adopted ASC 260, “Earnings per Share,” (“EPS”) which requires presentation of basic and diluted EPS on the face of the income statement for all entities with complex capital structures and requires a reconciliation of the numerator and denominator of the basic EPS computation to the numerator and denominator of the diluted EPS computation.
